



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 539(1), (2), (3) or (4) of the
Criminal Code
shall
    continue.  These sections of the
Criminal Code
provide:

539(1)          Prior to the commencement of the
    taking of evidence at a preliminary inquiry, the justice holding the inquiry

(a) may, if application therefor is made by the
    prosecutor, and

(b) shall, if application
    therefor is made by any of the accused, make an order directing that the
    evidence taken at the inquiry shall not be published in any document or
    broadcast or transmitted in any way before such time as, in respect of each of
    the accused,

(c) he or she is discharged; or

(d) if he or she is ordered to
    stand trial, the trial is ended.

(2)     Where an accused is not represented by
    counsel at a preliminary inquiry, the justice holding the inquiry shall, prior
    to the commencement of the taking of evidence at the inquiry, inform the
    accused of his right to make application under subsection (1).

(3)     Everyone who fails to comply with an order
    made pursuant to subsection (1) is guilty of an offence punishable on summary
    conviction

(4)      [Repealed, 2005, c. 32, s. 18(2).]

R.S., 1985, c. C-46, s. 539; R.S., 1985, c. 27 (1st
    Supp.), s.97; 2005, c. 32, s. 18.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hall, 2015 ONCA 198

DATE: 20150324

DOCKET: C59122

Watt, Lauwers and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeremy Hall

Appellant

Ariel Herscovitch, for the appellant

Robin Flumerfelt, for the respondent

Heard and released orally: March 11, 2015

On appeal from the judgment of Justice Anne Tucker of the
    Superior Court of Justice, dated April 23, 2014, dismissing the application for
    certiorari from the order of Justice Tory Colvin of the Ontario Court of
    Justice, dated May 27, 2013, for committal to stand trial.

ENDORSEMENT

[1]

The appellant appeals from an order of a judge of the Superior Court of
    Justice refusing to quash an order of a judge of the Ontario Court of Justice
    committing the appellant to stand trial on a charge of second degree murder.

[2]

To establish the appellants liability for murder, the Crown invoked s.
    222(5)(c) of the
Criminal Code
to prove that the killing was a
    culpable homicide and s. 229(a) to prove that the unlawful killing was murder.

[3]

The appellant, his co-accused  who does not join in this appeal  and
    the deceased were inmates in a correctional centre. After the appellant and
    several others had assaulted, harassed and subjected the deceased to a variety
    of indignities, the deceased sought refuge in his cell. The attacks by other
    inmates continued. In the end, a rope, made of braided sheet remnants, with
    what was described by one witness on one occasion as a noose at its end, was
    thrown into the deceaseds cell by the co-accused. There was evidence on which
    a trier of fact could find that the appellant was the source of this rope. The
    co-accused told the deceased to use it. The deceased hung himself with the
    rope.

[4]

The appellant raises two grounds of appeal. Each alleges that the
    preliminary inquiry judge misapprehended the evidence adduced at the inquiry
    and drew impermissible inferences about the
actus reus
and
mens
    rea
of second degree murder.

[5]

The case for the Crown included, if not, consisted entirely, of
    circumstantial evidence. The preliminary inquiry judge was entitled, indeed
    obliged, to engage in a limited weighing of
all
the evidence adduced
    at the inquiry. The task of the judge was to decide, on the whole of the
    evidence, whether, if the prosecutions evidence were believed, it would be
    reasonable for a properly instructed jury to infer guilt. The limited weighing
    permitted under
R. v. Arcuri
, [2001] 2 S.C.R. 828, involves an
    assessment of the reasonableness of the inferences to be drawn from the
    circumstantial evidence adduced at the inquiry considered as a whole.

[6]

The argument advanced at the preliminary inquiry and on the motion to
    quash, and repeated here, is commonplace in cases in which the prosecutor seeks
    to establish the liability of an accused on the basis of circumstantial
    evidence. What is essentially a single ongoing event is subjected to a
    metaphysical, frame-by-frame dissection. Each item of evidence is examined in
    isolation, shorn of its context, then cast aside if a competing inference can
    be conjured. But such an exercise is to no avail. At each level, first instance,
    judicial review and on appeal, it is the
whole
of the evidence that is
    to be considered. Each item in relation to the others, and to the evidence as a
    whole. It is all of them together that may constitute a proper basis for
    committal or conviction as the case may be.

[7]

In our view, there was an evidentiary foundation that supported the
    inferences drawn by the inquiry judge. There was evidence upon which a
    reasonable jury, properly instructed, could find the appellant guilty of murder
    through the combined operation of ss. 222(5)(c) and 229(a) of the
Criminal
    Code
. Whether such a jury would or would likely do so is beside the point
    for our purposes.

[8]

For these reasons, the appeal is dismissed.

David
    Watt J.A.

P. Lauwers J.A.

C.W. Hourigan J.A.


